DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, the applicant claims “a computing device” in lines 3, 7, and 16. It is not clear to the examiner if all the recited computing devices correspond to the same device or if different devices are recites. The metes and bounds of the claim limitations are vague and ill-defined rendering the claim indefinite. The same rational applies to claims 22, 24, and 28.
With respect to claim 21, the applicant claims a mapping formula. However, said “mapping formula” is not described in the claim and the applicant has not specified what parameters or operations should be used to define said formula. The metes and bounds 
Claims 22-35, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 21, and 36 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining trip location data, determining cost savings measure, determining one or more trip parameter values corresponding to the cost savings measure, mapping the one or more trip parameter values to a visual spectrum, and transmitting trip trajectory data.
With respect to claims 21, 36, and 40, the limitations of “determining trip location data, determining cost savings measure, determining one or more trip parameter values corresponding to the cost savings measure, and mapping the one or more trip parameter values to a visual spectrum”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, an operator can mentally analyze the data to determine cost 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computing device – to perform the steps. Said computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim recites “transmitting the data”. This step is recited at a high level of generality and is insignificant extra-solution activity, i.e. post solution activity to transmit the result. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For the transmitting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and OIP Techs., Inc., v. Amazon.com, Inc. court decision (MPEP 2106.05(d)(II)) indicate that mere data 
Claims 22-35 and 37-39 are rejected under 35 U.S.C. 101 as being dependent on rejected independent claims 21 and 36 and for failing to cure the deficiencies recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nutaro et al US 2013/0131888 A1 discloses a taxi method for an aircraft having a primary thrust engine taxi system and an electric taxi system is provided. The method involves obtaining aircraft and airport status data and generating therefrom taxi drive information indicative of the relative cost of taxiing the aircraft along a predetermined route using the electric taxi system versus the aircraft engine taxi system. The taxi drive index information is presented to a user.
Jackson et al US 2015/0298817 A1 discloses an electric taxi predictive performance system may provide a predicted performance for an electric based taxi system (eTaxi) based on environmental information related to a vehicle. In some embodiments, the vehicle may be an aircraft using eTaxi systems to move around an airport runway system. The electric predictive taxi performance system may provide real-time displayed data to help pilots evaluate eTaxi capabilities of the aircraft as conditions change.
Nutaro et al US 2013/0057414 A1 discloses a taxi guidance system for an aircraft having a primary thrust engine and an onboard electric taxi system. The taxi guidance system includes or cooperates with a source of aircraft status data for the aircraft, and a source of airport feature data associated with synthetic graphical representations of an airport field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RAMI KHATIB/Primary Examiner, Art Unit 3669